Citation Nr: 0014476	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  95-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased (compensable) rating for a 
left ankle sprain.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1990 to March 
1994.  He also had three years, one month, and eleven days of 
prior active service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1994 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in part, denied service connection for a 
right knee disorder and denied an increased (compensable) 
rating for a left ankle disorder.  Jurisdiction of the case 
was subsequently transferred to the St. Petersburg, Florida, 
VA RO.  In March 1997, the Board upheld the RO's denials of 
the veteran's claims.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court").

In September 1998, the General Counsel for the Department of 
Veterans Affairs and the veteran's representative filed a 
Joint Motion for Remand.  The motion included a request to 
the Court to vacate the Board's decision and to remand the 
issues for development and readjudication.  The Court granted 
the Joint Motion, vacating and remanding the case to the 
Board.  In January 1999, the Board remanded the veteran's 
claims for a VA orthopedic examination.  Subsequently in 
1999, jurisdiction of the case was transferred back to the 
San Juan, Puerto Rico, VA RO.

In the January 1999 remand, the Board noted that the veteran 
had raised the issues of entitlement to service connection 
for a disorder manifested by muscle inflammation, a condition 
of the skeletal system, and a skin disorder.  These issues 
are again referred to the RO for appropriate action.   


REMAND

Subsequent to the January 1999 remand, the San Juan, Puerto 
Rico, VA RO received 1996 treatment records from the Miami, 
Florida, VA Medical Center, which revealed not only that he 
had been treated for the two disabilities on appeal, but also 
that he was receiving Social Security disability benefits.  
On the July 1999 VA examination, it was noted that the 
veteran was in the vocational rehabilitation program.  The 
Court has held that there is a duty to assist a claimant in 
the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, this claim is REMANDED for the following 
actions: 

1.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his right knee and left ankle since 
discharge from active duty.  After 
obtaining appropriate authorization, the 
RO should attempt to obtain any medical 
records identified by the veteran that 
are not already in the claims file, 
specifically to include any additional 
records from the Miami, Florida, or San 
Juan, Puerto Rico, VA Medical Center.

2.  The RO should associate the veteran's 
vocational rehabilitation file with his 
claims folder.

3.  The RO should contact the Social 
Security Administration (SSA) for the 
purpose of obtaining any records from 
that agency, which pertain to the award 
of disability benefits to the appellant.  
The RO should obtain copies of the award 
letters/notices; administrative/appellate 
decisions; hearing transcripts, if 
applicable; and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records that are ultimately unsuccessful 
should be documented in the claims 
folder.

4.  The RO should readjudicate the 
claims.  If the decision on any of the 
appealed claims remain adverse to the 
appellant, he and his attorney should be 
furnished a supplemental statement of the 
case which provides adequate notice of 
all actions taken by the RO subsequent to 
the issuance of the November 1999 
supplemental statement of the case.  The 
appellant must then be afforded an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




